Title: To Thomas Jefferson from John Winn, 24 June 1823
From: Winn, John,Rives, William Cabell
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Milton
                            June 24h 1823
                        
                    A number of your friends and neighbours intend to celebrate the approaching Anniversary of their country’s Independence at Mr D. Fitch’s in Milton; and the undersigned committee of arrangements, in compliance with the wishes of those by whom they were appointed, respectfully invite your attendance. In doing so they feel it unnecessary to express to you the high gratification it will afford them, to have the patriotic and happy feeling of that day augmented by the presence of one whose name is identified with the event they wish to commemorate.The undersigned individually assure you of their high esteem and veneration.
                        John WinnWilliam C. RivesDaniel M. RaileyJohn M. RaileyJohn OrmondHorace BramhamGeorge W. Nicholas